DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claims 1-6, 8-13, and 15-19 are pending.
	Claims 7, 14, and 20 are cancelled.


Allowable Subject Matter
Claims 1-6, 8-13, and 15-19 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Elazary et al., US Patent Pub. US 20160304281 A1 discloses a method for controlling a robot that determines a first position and a target location, and the x, y, z dimensional spatial positions of an item in the target location to control a robot platform operation is controlled to move from a first position to the target location of the target item, where the picker to raise or lower at the y speed and controlling a picker to move horizontally at an adjusted x speed that is slower than a speed that the picker could move at if no interference is detected within a distance, where the adjusted speed is determined based on the distance begin greater than a distance where the pickers would not interfere with each other, and less than a rail length distance. Dimitri et al., US Patent Pub. US 20020062167 A1 discloses a controlling a picker to raise or lower at the y vertical speed and controlling a picker to move horizontally at a speed x. Taguchi et al., Japanese Patent Num. JP2004164042 discloses a travel pattern generator controlling a lifting device of a car body to move according to distance data where if the distance data greater than a first distance where the lift movement can move at a high speed and adjusting the acceleration and braking of the lift to coincide with the acceleration and braking movement of the car body that is less than a distance that would allow the car body to reach a maximum speed in order to allow the vertical movement of the lift and the horizontal movement of the car body to arrive at the target destination accurately. Viereck et al., European Patent Office EP2698337B9 discloses controlling the lifting of a forklift to lower the load to minimize the truck height and reduce the driving speed to a safe driving speed once a preset distance is reached.
	None of these references taken either alone or in combination with the prior art of record disclose:

	Independent Claim 1:
A method for controlling equipment, comprising:
acquiring distance data between a current position and a target position of transportation equipment; and
controlling operations of the transportation equipment and a lifting device of the transportation equipment according to the distance data, comprising:
determining, based on a current elevation of the lifting device and the distance data, a target elevation of the lifting device, an elevating speed of the lifting device and a travel speed of the transportation equipment; and
according to a first distance, a second distance, or a third distance, controlling the lifting device to elevate or lower at the elevating speed from the current elevation to the target elevation, and controlling the transportation equipment to travel at the travel speed, wherein the first distance s1=L*v2/v1, the second distance s2=L*v2/v1+Δs, or the third distance s3=2L*v2/v1+Δs, and wherein L is a total height of the lifting device, v2 is a maximum travel speed of the transportation equipment, v1 is the elevating speed of the lifting device, and Δs is a distance adjustment constant.

	Independent Claim 8:
A system for controlling equipment, comprising a processor and a non-transitory computer-readable storage medium storing instructions executable by the processor to cause the system to perform operations comprising:
acquiring distance data between a current position and a target position of transportation equipment; and
controlling operations of a lifting device of the transportation equipment and the transportation equipment according to the distance data, comprising:
determining, based on a current elevation of the lifting device and the distance data, a target elevation of the lifting device, an elevating speed of the lifting device and a travel speed of the transportation equipment; and
according to a first distance, a second distance, or a third distance, controlling the lifting device to elevate or lower at the elevating speed from the current elevation to the target elevation, and controlling the transportation equipment to travel at the travel speed, wherein the first distance s1=L*v2/v1, the second distance s2=L*v2/v1+Δs, or the third distance s3=2L*v2/v1+Δs, and wherein L is a total height of the lifting device, v2 is a maximum travel speed of the transportation equipment, v1 is the elevating speed of the lifting device, and Δs is a distance adjustment constant.

	Independent Claim 15:
A non-transitory computer-readable storage medium for controlling equipment, configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising:
acquiring distance data between a current position and a target position of transportation equipment; and
controlling operations of a lifting device of the transportation equipment and the transportation equipment according to the distance data, comprising:
determining, based on a current elevation of the lifting device and the distance data, a target elevation of the lifting device, an elevating speed of the lifting device and a travel speed of the transportation equipment; and
according to a first distance, a second distance, or a third distance, controlling the lifting device to elevate or lower at the elevating speed from the current elevation to the target elevation, and controlling the transportation equipment to travel at the travel speed, wherein the first distance s1=L*v2/v1, the second distance s2=L*v2/v1+Δs, or the third distance s3=2L*v2/v1+Δs, and wherein L is a total height of the lifting device, v2 is a maximum travel speed of the transportation equipment, v1 is the elevating speed of the lifting device, and Δs is a distance adjustment constant.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119